ICJ_104_LaGrand_DEU_USA_2001-06-27_JUD_01_ME_02_FR.txt. 518

OPINION INDIVIDUELLE DE M. SHI, VICE-PRÉSIDENT
[Traduction]

Le point 3 du dispositif de l'arrêt — Question de savoir si le paragraphe 1 b)
de l’article 36 de la convention de Vienne crée des droits individuels — L’inter-
prétation faite par la Cour de cet alinéa — La clarté du texte et les «règles
d'interprétation» — Le texte du paragraphe | b) de l'article 36, dans le
contexte et à la lumière de l'objet et du but de la convention — Les travaux
préparatoires relatifs au paragraphe I b) de l'article 36 — Comment la Cour
interprète le paragraphe 2 de l'article 36 — Explication de mon vote sur le
point 7 du dispositif de l'arrêt.

1. C’est avec une certaine réticence que j'ai voté pour les points 3 et
4 du dispositif de l’arrêt de la Cour (arrêt, par. 128). La principale raison
de ma réticence est que, selon moi. les conclusions de la Cour dans ces
deux points sont fondées sur une interprétation discutable de l’article 36
de la convention de Vienne sur les relations consulaires (ci-après «la
convention »).

2. Au point 3 du dispositif, la Cour dit

«que, en n’informant pas sans retard Karl et Walter LaGrand, après
leur arrestation, des droits qui étaient les leurs en vertu de lalinéa 6)
du paragraphe 1 de l’article 36 de la convention et en privant de ce
fait la République fédérale d’Allemagne de la possibilité de fournir
aux intéressés, en temps opportun, l’assistance prévue par la conven-
tion, les Etats-Unis d'Amérique ont violé les obligations dont ils
étaient tenus envers la République fédérale d'Allemagne et envers les
frères LaGrand en vertu du paragraphe | de l’article 36».

Je partage entièrement l’avis de la Cour lorsqu'elle dit que les Etats-
Unis ont violé les obligations qui étaient les leurs envers l’Allemagne en
vertu du paragraphe | de l’article 36 de la convention. J'éprouve néan-
moins des doutes quand la Cour dit que les Etats-Unis ont également
violé leurs obligations envers les frères LaGrand. La décision de la Cour
découle de son interprétation du paragraphe ! de l’article 36 de la
convention, et en particulier de l'alinéa 4), face aux divergences opposant
le demandeur et le défendeur sur la question de savoir si cet alinéa crée
des droits individuels en sus des droits dévolus aux Etats parties.

L'Allemagne a soutenu en effet que

«le droit d’être informé au moment de son arrestation de ses droits
conférés par l'alinéa b) du paragraphe 1 de l’article 36 de la conven-
tion de Vienne ne constitue pas seulement un droit de Etat d'envoi
(l'Etat d’origine des individus concernés) vis-à-vis de l'Etat de rési-
dence, mais il s’agit aussi d'un droit propre de chaque ressortissant

56

 
LAGRAND (OP. IND. SHI) 519

d'un Etat étranger partie à la convention de Vienne qui pénètre dans
le territoire d’un autre Etat partie» (mémoire de Allemagne, vol. 1,
p. 116, par. 4.91).

Les Etats-Unis ont soutenu de leur côté que

«{ljes droits que reconnaît la convention de Vienne en matière de
notification consulaire et de communication entre consulats et
ressortissants étrangers appartiennent de toute façon aux Etats et
non aux individus. Ces derniers peuvent évidemment en bénéficier
puisque la convention autorise — mais n'oblige pas — les Etats à leur
offrir une assistance consulaire, mais la convention n’a pas pour
fonction d’énoncer ou de conférer des droits reconnus aux indivi-
dus.» (Contre-mémoire des Etats-Unis, p. 81, par. 97.)

3. Au paragraphe 77 de larrét, la Cour, fondant son interprétation de
l'alinéa 6) sur la clarté du sens de la disposition lue dans son contexte, a
retenu la demande de l'Allemagne. J’accepterais volontiers cette décision
de la Cour, à condition que son interprétation du paragraphe 1 b) de
l'article 36 soit justifiée en l’espèce. Sans aucun doute cette interprétation
est-elle compatible avec la jurisprudence bien établie de la Cour et de sa
devancière: si les mots pertinents, lorsqu'on leur attribue leur significa-
tion naturelle et ordinaire, ont un sens dans leur contexte, l'examen doit
s'arrêter là et il n’est pas besoin de recourir à d’autres méthodes d’inter-
prétation (Compétence de l’Assemblée générale pour l'admission d'un
Etat aux Nations Unies, avis consultatif, C.J. Recueil 1950, p. 8). Néan-
moins, je suis d’avis que l'application systématique de ce dictum dans
tous les cas d'espèce n'est pas toujours fiable ni utile quand on cherche a
déterminer l'intention véritable des parties à un traité. Il peut arriver que,
pour une raison ou une autre — rédaction trop rapide ou négligée, com-
promis de dernière minute lors des négociations —, le sens manifeste du
texte ne correspond pas nécessairement à celui que les parties auraient
voulu lui donner. Le recours aux règles coutumières d'interprétation
telles qu'elles sont reprises dans l’article 31 de la convention de Vienne sur
le droit des traités peut paraître superflu lorsque le sens ordinaire du texte
semble clair, mais il permet de procéder à une double vérification destinée
à prévenir tout risque d'interprétation erronée. En effet, dans l'affaire
relative à la Sentence arbitrale du 31 juillet 1989 ( Guinée-Bissau c. Séné-
gal), la Cour, tout en réaffirmant la position qu'elle avait adoptée dans
l'avis consultatif évoqué plus haut, a déclaré que la règle d'interprétation
selon le sens naturel et ordinaire des termes employés n’est pas absolue, et
a renvoyé à l’une de ses décisions en l’affaire du Sud-Ouest africain:

«Lorsque cette méthode d'interprétation aboutit à un résultat
incompatible avec l'esprit, l’objet et le contexte de la clause ou de
l'acte où les termes figurent. on ne saurait valablement lui accorder
crédit.» (Exceptions préliminaires, arrét, C.I.J. Recueil 1962, p. 336.)

57
LAGRAND (OP. IND. SHI) 520

On peut également citer le passage suivant extrait de Oppenheim’s
International Law (9° éd., 1992, vol. I, p. 1267):

« L’interprétation d’un traité a pour objet d’établir le sens que les
parties doivent étre censées avoir voulu donner au texte par rapport
aux circonstances imposant de procéder à cette interprétation. I] est
fréquent d’affirmer que, si le sens d’un traité est suffisamment clair
d’après son énoncé, il n'y a pas lieu de recourir à des «règles d’inter-
prétation» pour le déterminer. Une telle proposition est néanmoins
d’une utilité limitée. Dire qu'un traité est clair ou ne l’est pas est,
non pas le point de départ, mais le résultat du processus d’interpré-
tation. Ce n’est pas la clarté en soi qui doit être confirmée, c’est la
clarté par rapport à certaines circonstances particulières; or, il est
peu de dispositions conventionnelles au sujet desquelles il n’est pas
possible d'envisager des circonstances de nature à mettre en doute
leur clarté.»

4. En l'espèce, le demandeur et le défendeur ne s’opposaient pas du
tout sur le sens ordinaire des termes de l'alinéa b) du paragraphe | de
l’article 36. Les Parties ont toutefois abouti à des conclusions divergentes
quant à son interprétation. Dans ces conditions, je me demande si la
Cour a vraiment lieu, dans son examen de la question, d'insister autant
sur la prétendue clarté des termes de la disposition et d’écarter totale-
ment les règles coutumières d'interprétation. Selon moi, il n’est pas
déraisonnable de la part des Etats-Unis de soutenir que, s'agissant de
ressortissants de l'Etat d'envoi en détention ou en état d’arrestation, leur
droit à la notification de leur consulat et à la communication avec
celui-ci en vertu du paragraphe 1 b) n’est pas indépendant mais découle
du droit de Etat partie de protéger et de venir en aide à ses ressortis-
sants au titre de la convention — si l'alinéa est lu, comme les Etats-Unis
le font, dans le contexte et à la lumière de l’objet et du but de la conven-
tion.

5. Premièrement, l'instrument en question s'intitule purement et sim-
plement «Convention de Vienne sur les relations consulaires». Et l’objet
et le but de la conclusion d’une convention internationale sur les relations
consulaires, comme l'indique le préambule, sont de «contribufer] ... a
favoriser les relations d'amitié entre les pays». Dans le préambule de la
convention, il n’est fait nulle part allusion au fait que cet instrument crée-
rait des droits individuels.

6. Deuxièmement, l’article 36, qui est intitulé «Communication avec
les ressortissants de l'Etat d’envoi», commence par le membre de
phrase: «[a]fin que l'exercice des fonctions consulaires relatives aux
ressortissants de l’Etat d’envoi soit facilité», qui introduit tous les para-
graphes de l’article, y compris le paragraphe 1 b) où sont visés les «droits»
des ressortissants concernés de l'Etat d'envoi. Manifestement, le «cha-
peau» ramène la portée de l’article 36 à celle d'une disposition destinée
uniquement à faciliter l’exercice des fonctions consulaires relatives aux
ressortissants de l'Etat d'envoi. Il est regrettable que le paragraphe 77 de

58
LAGRAND (OP. IND. SHI) 521

l'arrêt ne fasse pas état du «chapeau» de cet article, comme si celui-ci
était dépourvu de toute pertinence contextuelle vis-a-vis du para-
graphe 1 5).

7. Troisièmement, en vertu de l’article 5 de la convention, les fonctions
consulaires consistent notamment à «protéger dans l’Etat de résidence les
intérêts de l'Etat d'envoi et de ses ressortissants, personnes physiques et
morales, dans les limites admises par le droit international» (art. 5 a)) et
à «prêter secours et assistance aux ressortissants, personnes physiques et
morales, de l'Etat d'envoi» (art. 5 e)). Le paragraphe 1 de l’article 36, et
plus précisément son alinéa 6), doit être lu dans le contexte de ces fonc-
tions consulaires visées à l’article 5. Il ne peut manifestement pas exister
de droit à la notification consulaire et à la communication entre les
consulats et leurs ressortissants s’il n’existe pas de relations consulaires
entre les pays concernés, ou si l'Etat d'envoi ne jouit pas du droit de pro-
téger ses ressortissants et de leur prêter assistance.

8. Enfin, il est clair, ainsi que les Etats-Unis l'ont soutenu, que les tra-
vaux préparatoires de la conférence de Vienne sur les relations consu-
laires de 1963 ne confirment pas que le paragraphe | 4) de l’article 36
ait pour objet de créer des droits individuels (contre-mémoire des Etats-
Unis, p. 82-84, par. 99-100). En effet, au cours des négociations sur
l’article 36, la délégation du Venezuela s’est opposée a la première phrase
du paragraphe | a) du projet de la Commission du droit international, qui
concerne le droit des ressortissants de Etat d'envoi de communiquer
avec le consulat compétent et de s’y rendre, en soutenant que cette phrase
n'était pas à sa place dans une convention sur les relations consulaires,
que «les étrangers qui se trouv{aient] dans l'Etat de résidence [devaient]
être soumis à la juridiction de cet Etat et qu'il n’y [avait] pas lieu de les
viser dans une convention sur les relations consulaires» (conférence des
Nations Unies sur les relations consulaires, 1963, vol. I, p. 358, par. 32).
En fin de compte, sur une proposition présentée par le Venezuela, |’ Equa-
teur, l'Espagne, le Chili et l'Italie, la deuxième commission de la confé-
rence décide d’inverser l’ordre initial des dispositions du paragraphe | a)
de l’article 36 du projet de la Commission du droit international de façon
qu’il énonce en premier le droit des fonctionnaires consulaires de com-
muniquer avec les ressortissants de Etat d'envoi et de se rendre auprès
d'eux, et, en second, le droit des ressortissants de l'Etat d’envoi d’avoir la
même liberté de communiquer avec les fonctionnaires consulaires et de se
rendre auprès d’eux (ibid, p. 361, par. 2; p. 363, par. 22).

9. Cette inversion de l’ordre des dispositions de l'alinéa a) du para-
graphe 1 de l’article 36 confirme l'interprétation qu'il faut en faire dans le
contexte et à la lumière de l’objet et du but de la convention. Les Etats-
Unis sont donc fondés à soutenir dans leur contre-mémoire que:

«Cette inversion met en relief un point fondamental, à savoir que
la situation de l'individu au regard de la convention découle du droit
reconnu à l'Etat partie à celle-ci, agissant par l'intermédiaire de ses
fonctionnaires consulaires, de communiquer avec ses ressortissants.

59
LAGRAND (OP. IND. SHI) 522

Le traitement réservé aux individus est indissociablement lié au droit
de l'Etat et en découle.» (Contre-mémoire des Etats-Unis, p. 84,
par. 100.)

10. En outre, le texte initial du paragraphe 1 4) de l’article 36 du pro-
jet de la Commission du droit international faisait obligation à l'Etat de
résidence d'informer le consulat compétent de PEtat d’envoi en cas de
placement en détention d’un ressortissant de cet Etat:

«b) Les autorités compétentes doivent avertir, sans retard injus-
tifié, le consulat compétent de l'Etat d'envoi, lorsque, dans les limites
de sa circonscription, un ressortissant de cet Etat est incarcéré ou
mis en état de détention préventive ou toute autre forme de déten-
tion. Elles doivent transmettre au consulat également sans retard
injustifié les communications que la personne incarcérée ou détenue
lui adresse.» (Annuaire de la Commission du droit international,
1961, vol. II, p. 116.)

11. Au cours des négociations de la conférence de Vienne, plusieurs
délégations soulignent importance de ce projet d’alinéa. C’est ainsi que
la délégation de la Tunisie déclare

«considér{er] que les dispositions de l’alinéa b) du paragraphe | sont
parmi les plus importantes du projet. Elles sont liées à celles de
Particle 5 (Fonctions consulaires). La détention [le délégué tunisien
partageait l'avis du représentant de la France selon lequel l'arrestation
devait également être mentionnée] est une atteinte grave à la liberté
et à la dignité de l'individu. Il est donc inconcevable que le consul de
l'Etat d’envoi ne soit pas averti, et l'obligation de l’Etat de résidence
en matière de notification doit être fermement établie, car il est pos-
sible que dans certaines circonstances l'étranger ne soit pas en mesure
d’informer son consul et de lui demander assistance et protection.»
(Conférence des Nations Unies sur les relations consulaires, 1963,
vol. I, p. 366, par. 17.)

La délégation du Royaume-Uni déclare également:

«Le droit de communication avec Îles ressortissants des Etats
d'envoi, défini à l’article 36, est particulièrement important pour les
personnes mises en état de détention dont il est fait mention à l'ali-
néa 6). Il va sans dire que ces personnes ont particulièrement besoin
de l’aide du consulat et la notification prévue à l’alinéa 5) est, dans
bien des cas, une condition nécessaire pour que cette aide soit assu-
rée.» (lbid., p. 367, par. 19.)

12. Cependant, au cours des négociations, la disposition envisagée sus-
cite essentiellement deux réactions différentes. Un bon nombre d'Etats
acceptent que le principe figure dans le projet de convention mais s’in-
quiètent beaucoup de la lourde charge que l obligation de notification con-
sulaire fera peser sur l'Etat de résidence, en particulier pour les Etats qui
accueillent un nombre non négligeable de résidents étrangers, de touristes

60
LAGRAND (OP. IND. SHI} 523

ou d’autres visiteurs de courte durée. D’autres délégations, motivées au
moins en partie par la mentalité qui régnait à l'époque de la guerre froide,
voudraient que, dans le texte de l’alinéa, la personne détenue ou arrêtée
ait la liberté de dire si elle souhaite ou non que les fonctionnaires consu-
laires de son pays entrent en contact avec elle.

13. C’est dans ces conditions que la conférence est saisie d’un amen-
dement à l'alinéa 6) du paragraphe | présenté par dix-sept Etats. La délé-
gation de la Tunisie au nom des auteurs de l'amendement déclare ceci:

«A l'alinéa 6), les auteurs avaient commencé par introduire une
clause de réserve: «à moins que l'intéressé ne s’y oppose expressé-
ment», de sorte que l'Etat de résidence n’était pas automatiquement
tenu d'avertir le consul de l’arrestation de la personne intéressée.
Cette clause était motivée par la nécessité de tenir compte du libre
choix de la personne incarcérée. On a soutenu que, dans certains cas,
celle-ci pourrait ne pas souhaiter que le consul sache qu'elle a été en
prison. Les auteurs ont d’abord hésité; toutefois, ils ont finalement
accepté de prendre en considération la question posée, mais avec les
sauvegardes voulues. C’est pourquoi la clause de réserve est rédigée
de manière que l'obligation d’avertir existe, à moins que l'intéressé
ne dise expressément qu'il ne désire pas que le consul soit averti.»
(Conférence des Nations Unies sur les relations consulaires, 1963,
vol [, p. 87, par. 56.)

14. Sur cette proposition d’amendement, la délégation de la Répu-
blique arabe unie propose au nom de vingt Etats un amendement tendant
à remplacer dans le nouveau texte, à l'alinéa b) du paragraphe |, les mots
«à moins que l'intéressé ne s’y oppose expressément» par les mots «si
l'intéressé en fait la demande». La délégation de la République arabe
unie explique cette proposition comme suit:

«L'objet de cet amendement est d’alléger la charge des autorités
de l'Etat de résidence, plus particulièrement celles de pays qui
comptent de nombreux résidents étrangers ou qui reçoivent un
grand nombre de touristes ou de visiteurs. La formule qui figure dans
la proposition commune d’amendement garantirait que les autorités
de l'Etat de résidence ne seraient pas considérées comme étant en
faute si, en raison d’une surcharge de travail ou pour d’autres motifs,
avis n'était pas donné de l'arrestation d’un ressortissant de l'Etat
d'envoi.» (Conférence des Nations Unies sur les relations consu-
laires, 1963, vol. I, p. 88, par. 62.)

15. La discussion aboutit à ’adoption de Pamendement des vingt Etats,
lequel est rendu par les termes «si lintéressé en fait la demande» au
début de l’alinéa. La dernière phrase du paragraphe 1 4) de l’article 36, à
savoir la disposition selon laquelle les autorités compétentes de l'Etat de
résidence «doivent sans retard informer l'intéressé de ses droits» (Confé-
rence des Nations Unies sur les relations consulaires, 1963, vol. I, p. 363-
371), est introduite tardivement et représente un compromis entre les

61
LAGRAND (OP. IND. SHI) 524

deux positions opposées que j’ai rappelées. Il est par conséquent impos-
sible de déduire de l’historique des débats que les négociateurs enten-
daient créer des droits individuels par le biais du paragraphe | 5} de
l’article 36. Qui plus est, si l’on garde à l'esprit que le ton et l’orientation
générale du débat, d’un bout à l’autre de la conférence, visaient les fonc-
tions consulaires et leur applicabilité, on retient plutôt l’idée que la confé-
rence n’a pas envisagé la création de droits individuels indépendants de
ceux des Etats.

16. Au point 4 du dispositif de l’arrét, la Cour énonce une décision qui
découle de l'interprétation qu'elle adopte du paragraphe 2 de l’article 36
de la convention.

Ce dernier paragraphe prévoit que:

«Les droits visés au paragraphe 1 du présent article doivent
s'exercer dans le cadre des lois et règlements de l’Etat de résidence,
étant entendu, toutefois, que ces lois et règlements doivent permettre
la pleine réalisation des fins pour lesquelles les droits sont accordés
en vertu du présent article.»

Pour la Cour, étant donné que le paragraphe | de l’article 36 crée pour
les personnes détenues des droits individuels en sus des droits accordés à
(Etat d'envoi, quand il est fait mention, au paragraphe 2 de l’article, des
droits visés au paragraphe 1, cela couvre «non seulement les droits de
l'Etat d'envoi, mais aussi ceux des personnes détenues» (arrêt, par. 89).

Or, comme je lai montré plus haut, il est pour le moins discutable
d'estimer que le paragraphe | de l’article 36, et plus précisément son ali-
néa b), créerait des droits individuels. La conclusion de la Cour faisant
état de «droits» au paragraphe 2 est dès lors également discutable.

17. Je tiens pour finir à préciser que ce n’est pas pour des raisons liées
aux conséquences juridiques de la violation du paragraphe | b) de l’ar-
ticle 36 que j'ai voté pour le point 7 du dispositif de l’arrêt. Cette partie
du dispositif est particulièrement importante dans les cas où la peine de
mort, qui non seulement constitue une sanction sévère, mais revêt en
outre un caractère irréversible, est prononcée. I] faut donc absolument
s’employer au maximum à prévenir l'injustice ou l'erreur dans la déclara-
tion de culpabilité ou la condamnation. Telle est la raison pour laquelle
j'ai voté pour cette conclusion.

(Signé) Sui Jiuyong.

62
